DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/30/2022 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Scott D. Anderson on 9/9/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all previous version of the claims with the claims amendment attached under Office Action Appendix.
Allowable Subject Matter
Claims 29, 32-60 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Charia (US 4,262,848). As cited in the Non-Final Office Action dated 7/21/2022, regarding claims 29 and 32-33 Charia discloses at least two dispersion devices that are connected to two different product containers and a gas container and the mixing takes place outside of the nozzle (see Charia fig.13). Although Charia does not disclose a processing device and a shaping projection, however, it is a common practice to add a processing device and a shaping projection to the nozzle as such the mixing occurs prior to dispensing the formed mixed product. In combination with other claimed limitations, Charia and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to the dispersion devices being connected to the same product container while operating simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754